Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 1 of 12 PageID 436




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 KIRSCH RESEARCH AND                     )
 DEVELOPMENT, LLC                        )
                                         )
                    Plaintiff,           )
                                         )
             v.                          ) Civil Action No.: 8:20-cv-01982-
                                         ) VMC-JSS
 INTERTAPE POLYMER CORP.,                )
                                         )
                    Defendant.           )
                                         )

 DEFENDANT INTERTAPE POLYMER CORPORATION’S MOTION TO
   STAY PENDING INTER PARTES REVIEW OF THE ’482 PATENT

      Pursuant to Local Rule 3.01, Defendant Intertape Polymer Corporation

(“IPC”) hereby submits this Motion to stay this patent case pending inter partes

review (“IPR”) of the sole patent at issue, U.S. Patent No. 6,308,482 (“the ’482

Patent”).

      On February 18, 2021, the Patent Trial and Appeal Board (“PTAB”) at the

U.S. Patent and Trademark Office (“USPTO”) granted Owens Corning Roofing &

Asphalt, LLC’s petition and instituted an IPR on all 34 claims in the ’482 Patent.

See Exhibit A, Case No. IPR2020-01389. In its decision, the PTAB found a

reasonable likelihood of success that every claim of the ’482 Patent is unpatentable

based on the prior art. See Exhibit A, p. 38 (“On this record, we are persuaded that

Petitioner demonstrates a reasonable likelihood that it would prevail in showing




                                         1
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 2 of 12 PageID 437




the unpatentability of claims 1–34 of the ’482 Patent on at least one of the grounds

asserted in the Petition.”) (emphasis added).

       Whatever happens at the PTAB will have a direct bearing on this case and

necessarily simplify the issues before the Court. Without a stay, this Court will be

tasked with deciding the meaning of certain claim terms based on the intrinsic

record while the intrinsic record is still in a state of flux at the USPTO. Moreover,

the parties will be required to litigate over the noninfringement and invalidity of

claims that will likely be shown to be unpatentable.

       Kirsch’s own conduct shows that there is no urgency in this case and a stay

will not prejudice Kirsch. Kirsch waited many years—until after the ’482 Patent

expired—to seek relief against IPC (as a result, the only relief to which Kirsch might

be entitled, should it prevail, is money damages, not injunctive relief). Moreover,

this case is still in its early stages:          no documents have been produced, no

depositions have been taken, no claim construction hearing has been scheduled,

and no trial date has been set.            Therefore, consistent with the principles of

efficiency, judicial economy, and the avoidance of inconsistent rulings, IPC

respectfully requests this Court to issue a stay pending the outcome of the IPR. 1



1As the Court is aware, IPC and Kirsch were recently involved in discussions to try to resolve this
case without further involvement of the Court. On February 3, 2021, the Court stayed and
administratively closed this matter, with the case to reopen on March 8, 2021, if needed.
Unfortunately, despite IPC’s good faith efforts, the parties’ discussions did not conclude with a
settlement. Subsequently, the IPR was instituted. Accordingly, IPC files this motion on the date
the matter is to be administratively reopened to advise the Court that the parties were not able to
conclude a settlement and to respectfully request that the present stay be extended, for the reasons
set forth in this motion.


                                                 2
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 3 of 12 PageID 438




                   MEMORANDUM OF LEGAL AUTHORITY

I.     PROCEDURAL BACKGROUND

       This case is one of 16 cases filed by Plaintiff asserting infringement of the

’482 Patent.     On July 29, 2020, Owens Corning Roofing & Asphalt, LLC, a

defendant in another district court case filed by Kirsch, filed a petition for IPR with

the PTAB of the USPTO, challenging the validity of all claims in the ’482 Patent.

As indicated above, the USPTO granted the petition on February 18, 2021, and

instituted IPR on all 34 claims in the ’482 Patent, finding that the petitioner had

shown a reasonable likelihood of succeeding on every one of ten asserted grounds,

which include both anticipation and obviousness theories, and ten different

combinations of prior art. See Exhibit A, pp. 23-38. The USPTO must now issue

a final written decision by February 18, 2022.                 See 37 C.F.R. § 42.100(c).

Furthermore, the ’482 Patent is subject to a second IPR proceeding filed in

November 2020 by another defendant in a co-pending case, GAF Materials, LLC. 2

II.    LEGAL STANDARD

       “Courts have inherent power to manage their dockets and stay proceedings,

including the authority to order a stay pending conclusion of a PTO” proceeding.

Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (internal citation

omitted); see also Automatic Mfg. Sys., Inc. v. Primera Tech., Inc., No. 6:12-cv-




2GAF Materials, LLC has challenged all 34 claims of the ’482 Patent on additional grounds and
prior art combinations. See Exhibit B. An institution decision is expected prior to May 26, 2021,
with a final written decision to be issued sometime prior to May 26, 2022.


                                               3
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 4 of 12 PageID 439




1727-Orl-37DAB, 2013 U.S. Dist. LEXIS 165692, at *3 (M.D. Fla. Nov. 21, 2013)

(“Automatic Mfg. II”) (granting stay and observing that “[c]ourts have broad

discretion to manage their dockets, including the power to grant a stay pending the

conclusion of PTO administrative proceedings”).         This Court has previously

acknowledged:

      In patent cases, a number of courts have reasoned that such stays
      should be liberally granted when there is a pending administrative
      proceeding before the PTO. . . . These courts posit that the time and
      effort expended in prosecuting the action would be wasted if the PTO’s
      decision in the administrative proceeding drastically alters the nature
      of the case[.]

CANVS Corp. v. Nivisys, LLC, No. 2:14-cv-99-FtM-38DNF, 2014 U.S. Dist. LEXIS

168681, at *5 (M.D. Fla. Dec. 5, 2014) (citations omitted). Finally, in assessing

whether to stay a particular case, courts typically consider “(1) whether a stay will

simplify the issues in question for trial of the case; (2) whether discovery is

complete and whether a trial date has been set; and (3) whether the stay would

unduly prejudice or present a clear tactical disadvantage to the non-moving party.”

See id. (citing Automatic Mfg. II, 2013 U.S. Dist. LEXIS 165692, at *4; Andersons,

Inc. v. Enviro Granulation, LLC, No. 8:13-cv-3004, 2014 U.S. Dist. LEXIS 112814,

at *6-7 (M.D. Fla. Aug. 14, 2014) (Covington, J.) (citations omitted)).

      Courts within this District have granted similar motions to stay pending the

outcome of an IPR. See, e.g., Lighting Sci. Grp. Corp. v. Nicor, Inc., No. 6:16-cv-

413-Orl-37GJK, 2017 U.S. Dist. LEXIS 70260, at *9 (M.D. Fla. May 9, 2017);

CANVS Corp., 2014 U.S. Dist. LEXIS 168681, at *14; Andersons, Inc., 2014 U.S.



                                         4
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 5 of 12 PageID 440




Dist. LEXIS 112814, at *13; Automatic Mfg. II, 2013 U.S. Dist. LEXIS 165692, at

*11; Capriola Corp. v. LaRose Industries, No. 8:12-cv-2346, 2013 U.S. Dist. LEXIS

65754, at *7 (M.D. Fla. Mar. 11, 2013).

      In Lighting Sci. Grp. Corp., the court found that “the totality of the

circumstances weigh[ed] in favor of entering a stay” even before the IPR petitions

were instituted because “input from the PTO [would] facilitate the resolution of

[the] proceedings . . . [even if] no claims [were] invalidated.” U.S. Dist. LEXIS

70260, at *7-8. Likewise, in Andersons, this Court granted a stay because the

defendants had filed IPR petitions for each of the patents-in-suit and “the PTO is

in a position to significantly streamline and focus the issues to be decided by this

Court.” 2014 U.S. Dist. LEXIS 112814, at *12. The Court reasoned that “if the PTO

declines inter partes review, little time is lost, but if the PTO grants inter partes

review, the promise is greater for an important contribution by the PTO to[ward]

resolution of the governing issues in the litigation.” Id. (citing Capriola, 2013 U.S.

Dist. LEXIS 65754, at *6).

      Furthermore, in CANVS Corp., the court granted a renewed motion to stay

once the USPTO had instituted an IPR of all the claims of the one asserted patent

in a petition by a defendant in a related case. 2014 U.S. Dist. LEXIS 168681, at *14.

The court explained:

      Absent a stay, the litigants and Court will invariably expend
      significant time and resources engaging in claim construction, filing
      dispositive motions, and preparing for trial. This time and effort
      would be wasted if the PTO’s decision on the inter partes review
      drastically alters the nature of the case. The PTO’s decision on inter


                                          5
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 6 of 12 PageID 441




       partes review could also cause the parties to revamp their litigation
       strategy and arguments considerably in this case.

CANVS Corp., 2014 U.S. Dist. LEXIS 168681, at *9.

       The totality of the circumstances here likewise favors granting a stay as

discussed in each of the factors below.

III.   ARGUMENT

       All three factors courts consider weigh in favor of a stay. First, the PTAB

review of the ’482 Patent will greatly simply, if not resolve the case entirely.

Second, Kirsch will not be prejudiced by a stay because the ’482 Patent is expired,

and monetary relief is the only available remedy to Kirsch. Finally, this case is in

the early stages and no significant discovery has taken place, a claim construction

hearing is not set, and no trial date has been scheduled.

       A. A Stay Pending PTAB Review of the ’482 Patent Will Simplify
          Issues in This Case and Conserve the Parties’ and Court’s
          Resources.

       The USPTO has found substantial questions exist regarding the patentability

of all claims of the ’482 Patent.          The PTAB was not persuaded by Kirsch’s

arguments against institution as to any of the 34 claims in the ’482 Patent. 3

Staying the case pending resolution of the IPR should eliminate some or all



3 Statistics maintained on the Administrative Panel Judges deciding the recently instituted IPR
indicate that the ’482 Patent is unlikely to survive the proceeding. A three-judge panel at the
PTAB rejected Kirsch’s arguments and decided to institute review on all asserted grounds for all
claims. Judge Boudreau, the author of the institution decision, has never reversed himself as the
author judge in 96 total IPRs (a self-reversal rate of 0%). The other two judges, Judge Hamann
and Judge Sawert, have self-reversal rates as panel judges of 18.8% and 20.5%, respectively. See
Exhibit C.


                                               6
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 7 of 12 PageID 442




asserted claims, and may even resolve the entire case before motion practice and a

trial in this Court. See VirtualAgility Inc. v. Salesforce.com, 759 F.3d 1307, 1314

(Fed. Cir. 2014) (stating that the PTO’s determination that “all of the claims” of the

“sole asserted patent” are “more likely than not unpatentable” indicates that the

PTO’s review could “dispose of the entire litigation: the ultimate simplification of

issues”).

      Courts have recognized numerous benefits of deferring to the USPTO in

these circumstances, including “(1) furthering judicial economy; (2) determining

validity; (3) focusing the issues, defenses, and evidence; (4) developing the prior

art and prosecution history; (5) obtaining the PTO’s particular expertise; (6)

encouraging settlement; and (7) reducing costs to the parties.” Capriola Corp.,

2013 U.S. Dist. LEXIS 65754, at *2 (citation omitted). On the other hand, if this

Court does not stay the case and the USPTO ultimately cancels all asserted claims,

all efforts of the parties and the Court—e.g., engaging in costly and time-

consuming discovery, motions practice, and trial—would be wasted. These effects

from the IPR exist despite the fact that IPC is not a party to the IPR proceedings.

See, e.g., CANVS Corp., 2014 U.S. Dist. LEXIS 168681, at *8-9 (finding

simplification factor to weigh in favor of a stay where defendant was not a party to

the IPR proceedings and citing other such cases).

      Kirsch has already made, and will continue to make, additional statements

during the IPR proceeding that will be part of the intrinsic record and inform this

Court’s claim constructions. Granting this request for a stay will allow the Court


                                          7
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 8 of 12 PageID 443




to review the entire record—which is still being created at the USPTO—and will

prevent duplicative and potentially inconsistent claim construction efforts. The

PTAB applies the same claim construction standard as district courts, and the

PTAB has already indicated that “certain of Patent Owner’s arguments . . . appear

to present an issue of claim construction, undeveloped on the present record, with

respect to the term ‘extrusion lamination’” (Exhibit A, p. 15-16). It would be

wasteful and could potentially create inconsistent outcomes for the Court to decide

this same issue at the same time as the PTAB. Instead, the Court can and should

wait to obtain the benefit of the PTAB decision prior to proceeding any further.

      B. A Stay Will Not Prejudice or Disadvantage Kirsch.

      A stay pending review of all claims of the only asserted patent in this case

will not unduly prejudice or present a clear tactical disadvantage to Kirsch. The

’482 Patent expired almost a year ago, before Kirsch first pursued any claims

against IPC. Thus, the only relief available to Kirsch is monetary damages. See

Standard Oil Co. v. Nippon Shokubai Kagaku Kogyo Co., Ltd., 754 F.2d 345, 347

(Fed. Circ. 1985) (injunctive relief moot where patent expired). Clearly, Kirsch was

not in any hurry to seek judicial relief, further undermining any opposition to this

stay request from Kirsch. As Kirsch must admit, if any claims survive the USPTO

review, Plaintiff can still seek money damages for any infringement that occurred

prior to the expiration of the patent. As a result, there is no chance of continued

harm here, and thus no chance of prejudice by a stay.




                                         8
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 9 of 12 PageID 444




      Other courts have rightly determined that Plaintiff is not prejudiced under

these circumstances. See VirtualAgility Inc., 759 F.3d at 1318 (“[a] stay will not

diminish the monetary damages to which [patentee] will be entitled if it succeeds

in its infringement suit—it only delays realization of those damages”); Tomco

Equip. Co. v. SE Agri-Sys., Inc., 542 F. Supp. 2d 1303, 1308 (N.D. Ga. 2008) (“the

availability of money damages is sufficient to protect plaintiff from prejudice”)

(citation omitted); Rembrandt Wireless Techs. v. Qualcomm Inc., No. 8:19-cv-

00705-JLS-JDE, 2020 U.S. Dist. LEXIS 157484, at *7 (C.D. Cal. Apr. 9, 2020)

(citing SPEX Techs., Inc. v. Kingston Tech. Corp., No. CV16-07349 JVS(AGRX),

2018 WL 2446801, at *2 (C.D. Cal. May 16, 2018) (finding no prejudice especially

because “the patents have expired”)).

      This Court, too, has held that a delay, by itself, is not prejudicial. See, e.g.,

Andersons, Inc., 2014 U.S. Dist. LEXIS 112814, at *8 (citation omitted). In

Andersons, the complaint contained only claims for patent infringement and each

of the patents-in-suit were challenged by the defendants’ IPR petitions. Id. at *10.

Therefore, the Court found there was no prejudice since there were no other claims

unrelated to the validity of the patents that would be put on hold. Id. Likewise,

here, Kirsch’s FAC contains only claims regarding the ’482 Patent. Given the

availability of full relief to Kirsch should any claims survive, the early stage of this

litigation, the limited duration of the PTAB proceedings, and the lack of dilatory

motives by IPC, Kirsch will not be prejudiced or disadvantaged by a stay.




                                           9
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 10 of 12 PageID 445




       While a stay will not prejudice Kirsch, the failure to stay the case will

 prejudice IPC. IPC would be forced to expend significant time and resources

 litigating claims that have a significant chance of being nullified by the PTAB.

 Additionally, a judgment could be entered against IPC for unpatentable claims.

 Other courts have held that “[s]uch an outcome is unacceptable.” See, e.g.,

 Everything for Love.com, Inc. v. Tender Loving Things, Inc., No. CIV 02-2605-

 PHX-EHC, 2006 U.S. Dist. LEXIS 56033, at *9-14 (D. Ariz. July 21, 2006) (citing

 cases).

       C. The Early Posture of this Case Justifies a Stay.

       The early stage of this case favors a stay. Courts have regularly granted a

 stay when there has not been substantial progress toward trial. Lighting Sci. Grp.

 Corp., 2017 U.S. Dist. LEXIS 70260, at *8 (granting stay because “discovery is far

 from complete, the Court has not conducted a claim construction hearing, the

 claim construction issues are not fully briefed, and the trial dates are not yet set”);

 CANVS Corp., 2014 U.S. Dist. LEXIS 168681, at *11-12 (granting stay where there

 was “more than seven months to complete fact discovery and eight months to

 complete expert discovery” and Plaintiff had filed a Claim Construction Brief, but

 Defendant’s response was not due for another month); Andersons, Inc., 2014 U.S.

 Dist. LEXIS 112814, at *10-11 (finding procedural posture of the case to favor a stay

 where minimal discovery had taken place and trial set to occur one year later);

 Automatic Mfg. II, 2013 U.S. Dist. LEXIS 165692, at *10 (finding the litigation

 stage factor to weigh in favor of stay where discovery remained open for eight


                                           10
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 11 of 12 PageID 446




 months, the Markman proceedings had not occurred, and the trial was set for

 roughly sixteen months later).

       This case is in the early stages and a significant amount of work remains

 ahead for the parties. Neither party has responded to any discovery requests yet.

 No documents have been produced by either party. No depositions have been

 taken or set. No claim construction briefing has occurred. No claim construction

 hearing date has been scheduled. And no trial date has been set. Indeed, the most

 burdensome parts of the case all lie in the future. See Smartflash LLC v. Apple,

 Inc., 621 F. App’x 995, 1005 (Fed. Cir. 2015) (“Despite the substantial time and

 effort already spent in this case, the most burdensome task is yet to come.”).

 Accordingly, the procedural posture of this case favors a stay.

 IV.   CONCLUSION

       For the foregoing reasons, IPC respectfully requests that the Court grant this

 Motion to Stay, pending the outcome of the IPR proceedings against the ’482

 Patent.

                        Local Rule 3.01(g) Certification

       The undersigned certifies that counsel for IPC conferred with counsel for

 Kirsch by telephone on March 5, 2021, in a good-faith effort to resolve the issues

 raised by this motion. Kirsch does not consent to the relief requested herein.




                                          11
Case 8:20-cv-01982-VMC-JSS Document 71 Filed 03/08/21 Page 12 of 12 PageID 447




       Date: March 8, 2021                Respectfully submitted,

                                          /s/ Paul McDermott
                                          Paul McDermott
                                          Fla. Bar. No.: 855901
                                          Holland & Knight LLP
                                          100 North Tampa Street, Suite 4100
                                          Tampa, Florida 33602
                                          Phone 813.227.6321
                                          Fax 813.229.0134
                                          paul.mcdermott@hklaw.com

                                          /s/ J. Mark Wilson
                                          J. Mark Wilson
                                          N.C. State Bar No. 25763
                                          MOORE & VAN ALLEN PLLC
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, NC 28202-4003
                                          Telephone: (704) 331-1000
                                          Facsimile: (704) 339-5981
                                          markwilson@mvalaw.com

                                          Attorneys for Defendant
                                          Intertape Polymer Corp.




                                     12
